Citation Nr: 0633737	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-26 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for major depressive 
disorder with psychotic features, claimed as anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from April 1973 to July 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  A transcript of the veteran's hearing 
has been associated with the record.


FINDINGS OF FACT

Major depressive disorder with psychotic features was not 
manifest in service and is unrelated to service.  A psychosis 
was not manifest within one year of separation.


CONCLUSION OF LAW

Major depressive disorder with psychotic features was not 
incurred in or aggravated by active service and a psychosis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the instant claim was received  in July 
2001, after the enactment of the VCAA.  A letter dated in 
November 2001, prior to the initial adjudication of the 
claim, informed the veteran of the evidence necessary to 
support a claim of entitlement to service connection.  He was 
instructed to identify evidence in support of his claim and 
told that he could submit statements from individuals having 
knowledge of the claimed disability.

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before the undersigned, and records 
identified during the hearing were obtained and associated 
with the record.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for psychosis 
may be granted if manifest within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. § 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The veteran alleges that his psychiatric disorder began 
during his time in Okinawa, Japan.  He has also argued that 
he suffered from anxiety during gas chamber training during 
boot camp.  He describes an incident which occurred in 
swimming training that caused him to fear for his life.  He 
maintains that his service experiences triggered his anxiety 
and major depressive disorders, and that he has been unable 
to overcome such disorders.  

The veteran's service medical records are silent with respect 
to any diagnosis, complaint, or abnormal finding pertaining 
to his psychiatric health.  On discharge examination in July 
1975, the veteran was psychiatrically normal.  He was 
determined to be qualified for discharge.  Service personnel 
records show that while stationed in Okinawa, Japan, the 
veteran was absent without leave in January 1975, was 
subjected to special court martial, and found guilty.

VA treatment records show various diagnoses, including major 
depressive disorder with psychotic features, dysthymia, panic 
disorder, substance abuse, and paranoid personality disorder.  
Symptoms reflective of PTSD have also been noted.  The 
veteran has been hospitalized at VA facilities for treatment 
of substance abuse and depression.  However, there is no 
indication that the veteran's current psychiatric diagnoses 
are related to his active service.

The veteran testified in June 2005 that he sought psychiatric 
treatment in 1995 because he could not maintain employment 
and had several failed marriages.  He stated that he had 
problems trusting people.  He related his anxiety to events 
during service.  

The Board has reviewed the record, and has concluded that 
service connection for major depression with psychotic 
features is not warranted.  The grant of service connection 
requires competent medical evidence to establish a diagnosis 
and, as in this case, relate the diagnosis to the veteran's 
service.  While the medical records show that the veteran has 
current diagnoses of psychiatric disorders, it demonstrates 
that such disorders are not related to service.  The veteran 
is a layperson, and his own opinion regarding onset or cause 
is not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

At this time, there is no competent evidence of a psychiatric 
disorder during service or within one year of separation from 
service.  Rather, at time of separation from service, the 
psychiatric system was normal.  The Board finds that such 
contemporaneous evidence is more probative than any assertion 
that he had psychiatric manifestations during service.  
Furthermore, when seen in May 1997, the veteran reported a 12 
year history of cocaine use, a 29 year history of alcohol use 
and a 25 year history of nicotine use.  He did not report an 
in-service history of psychiatric difficulty.  His silence, 
when otherwise reporting extensive histories constitutes 
negative evidence.  To the extent that he reported, in March 
2003, that he had either depression or PTSD due to in-service 
experiences, including near drowning and near asphyxiation 
following a tear gas exercise, no professional has linked a 
psychiatric disorder to service, including the claimed 
events.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence, and a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In fact, in a November 
2001 treatment record, it was recorded that the stressors of 
"9/11" had triggered PTSD symptoms rather than in-service 
stressors.

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for major depressive 
disorder with psychotic features, claimed as anxiety disorder



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


